TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00335-CV


          Defenders of Americans’ Voice in Decision-Making, Inc., Susan Clark,
          The Helen Clark Family Trust, A. B. Roper, The Roper Family, John
           Airhart, Kimberly Airhart Monk, and Modene Carroll, Appellants

                                              v.

                 Texas Commission on Environmental Quality and North
                       Texas Municipal Water District, Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
        NO. GN400067, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellants Defenders of Americans’ Voice in Decision-Making, Inc., Susan Clark,

The Helen Clark Family Trust, A. B. Roper, The Roper Family, John Airhart, Kimberly Airhart

Monk, and Modene Carroll no longer wish to pursue their appeal and have filed an unopposed

motion to dismiss. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellants’ Motion

Filed: June 22, 2005